MEMORANDUM OPINION
No. 04-04-00507-CV
IN RE D. WILSON CONSTRUCTION COMPANY
Original Mandamus Proceeding (1)
PER CURIAM
Sitting:	Catherine Stone, Justice
		Sandee Bryan Marion, Justice
		Phylis J. Speedlin, Justice
Delivered and Filed:	July 28, 2004
PETITION FOR WRIT OF MANDAMUS DENIED
	On July 19, 2004, relator filed a petition for writ of mandamus.  The court has considered
relator's petition and is of the opinion that relator is not entitled to the relief sought.  Accordingly,
relator's petition for writ of mandamus is denied.  See Tex. R. App. P. 52.8(a). 
	We deny relator's emergency motion to stay proceedings in the trial court. 
							PER CURIAM
 

1.  This proceeding arises out of Cause No. CC-02-132, styled Jim Hogg Independent School District v. D.
Wilson Construction Co. et al., pending in the 229th Judicial District Court, Jim Hogg County, Texas, the Honorable
Alex W. Gabert presiding.